TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00074-CV



                                    Tedde R. Blunck, Appellant

                                                  v.

                                     Cathy A. Blunck, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 11-1217, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellee Cathy A. Blunck has filed a notice of bankruptcy. See Tex. R. App. P.

8.1. We therefore suspend this appeal until a party files a motion to reinstate or a motion to

sever. See Tex. R. App. P. 8.2, 8.3. Appellant Tedde R. Blunck is ordered to inform this Court

of the resolution of the bankruptcy proceeding or some other event that would allow this appeal

to be reinstated. Should appellant fail to provide such notice, the appeal will be subject to

dismissal for want of prosecution on this Court’s or another party’s motion. See Tex. R. App.

P. 42.3(b), (c).
                                   __________________________________________

                                   Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Bankruptcy

Filed: July 17, 2013




                                            2